 

Exhibit 10.2

 

CONSULTANCY, SEPARATION and RELEASE AGREEMENT

 

This Consultancy, Separation and Release Agreement (“Agreement”), dated April
28, 2015, by and between Lumber Liquidators Holdings, Inc. (“LL”) and Daniel E.
Terrell (“Employee”), states as follows:

 

AGREEMENT:

 

In consideration of the promises and of the mutual covenants herein contained
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties do hereby covenant and agree as follows:

 

1.            Termination of Employment. Employee acknowledges that his
employment by LL and/or its affiliated entity(ies) (collectively, the “Company”)
as Chief Financial Officer (“CFO”) will terminate effective June 1, 2015 (the
“Termination Date”), and that his employment with the Company shall end upon the
conclusion of the Consultancy Period, as defined below.

 

2.            Transition Consultancy; Benefits

 

A.           After the Termination Date, Employee agrees to perform consulting
services for the Company, on an as-needed basis, for a Consultancy Period as
defined below. During the Consultancy Period, Employee will devote his best
efforts to advising and assisting the Company and any successor(s) to the CFO
position with the transition and assumption by the successor(s) of the CFO
duties and to otherwise provide valuable business consultation and assistance
based on the unique expertise and experience of Employee, in all cases as
requested by and at the discretion of the LL’s Board of Directors, a
duly-organized committee of the Board of Directors, or the LL’s Chief Executive
Officer. Consulting services requested by the Company shall be described in
advance with reasonable particularity with respect to intended purpose, expected
timeframe, anticipated output and/or resources required, as appropriate. It is
anticipated that Employee will provide such services to the Company for no more
than eighty (80) working hours per month, and that Employee will provide such
services out of Richmond, Virginia, Toano, Virginia, the Company’s East Coast
Distribution Center (each, a “Virginia Location”), or by telephonic or
electronic communication. If the Company desires Employee to be at a Virginia
Location to perform any of the consulting services, the Company will provide
Employee with reasonable advance notice of such desire but in no instance less
than forty-eight (48) hours’ notice. During the Consultancy Period, Employee
may, at his discretion, use up to five (5) days of any unused paid time off, if
any, that he accrued pursuant to the Company’s policies.

 

B.           In exchange for Employee’s acceptance of this Agreement and for
providing consulting services pursuant to this Agreement, for the duration of
the Consultancy Period, Employee shall:

 

 

 

 

i.receive payments from the Company at Employee’s regular base rate of pay of
$6,936.13 per week (the “Base Rate”), payable in accordance with the Company’s
normal payroll practices;

 

ii.remain eligible for the general health and other employee benefits Employee
was entitled to as CFO of the Company, at the levels in effect at the time of
the Termination Date;

 

iii.retain the status of employee pursuant to Employee’s existing Option and
Restricted Stock Agreements; and

 

iv.upon the conclusion of the Consultancy Period, Company shall make an
additional payment to Employee in an amount equal to the Base Rate for
Employee’s unused paid time off, if any, that Employee accrued in 2015 pursuant
to the Company’s policies.

 

C.           The “Consultancy Period” is the time period beginning on June 1,
2015 and terminating either automatically on September 1, 2015 or earlier as
follows:

 

i.By the Company for cause, at any time, in the event of Employee’s unauthorized
use or disclosure of Company’s confidential information or trade secrets; the
material breach by Employee of any agreement between Employee and Company,
including this Agreement; Employee’s failure to comply with Company’s policies
or rules; Employee’s conviction of, or plea of “guilty” or “no contest” to, a
felony under the laws of the United States or any state thereof, or any crime of
moral turpitude; Employee’s failure to perform Employee’s duties or refusal to
abide by or comply with reasonable directives of Company; or Employee’s
dishonesty, fraud, misconduct, or gross negligence with respect to the business
or affairs of Company.

 

ii.By Employee for good reason during the Consultancy Period, in the event of a
material breach of this Agreement by the Company.

 

iii.Upon a Change of Control, as defined below.

 

3.            Separation Benefits. In consideration of Employee’s acceptance of
this Agreement, and expressly subject to the Employee's ongoing compliance with
the Agreement, including but not limited to Sections 7-9, 11-13, and 16 herein,
and further subject to his execution, upon the conclusion of the Consultancy
Period, of a Release in a form substantially similar to the release agreement
attached hereto as Exhibit A, the Company shall:

 

A.           pay to Employee fifty-two (52) weeks of pay at the Base Rate (the
“Separation Pay”). The Separation Pay shall be paid in 52 equal weekly
installments pursuant to the Company’s normal payroll procedures. The first of
the Separation Pay installments shall be made on the first regular pay period
following the termination of the Consultancy Period; and

 

2

 

 

B.           if, after the conclusion of the Consultancy Period, Employee elects
to continue health and dental insurance through COBRA continuation coverage, the
Company agrees to pay, for a period of up to fifty-two (52) weeks, a portion of
the premium cost such that Employee’s premium payment does not exceed what
Employee would otherwise have paid if he were employed by the Company at the
time of each such payment. 

 

The parties hereto agree that the covenants and restrictions set forth in this
Agreement are reasonable and necessary for the protection of the Company and to
protect its business and confidential information; and Employee further
expressly agrees that the provisions in Sections 7-9, 11-13, and 16 herein are
material terms of this Agreement. Accordingly, in the event that Employee
breaches this Agreement, expressly including but not limited to Sections 7-9,
11-13, and 16 herein, Employee agrees that, in addition to compensation for any
damages incurred by the Company as a result of such breach, and/or any
injunctive relief provided for herein or otherwise, Employee shall be liable for
the repayment of all amounts paid to Employee pursuant to this Paragraph 3, and
he agrees to repay all such amounts in full.

 

4.            Change of Control. Upon a Change in Control, as defined below,
Employee shall be entitled to a lump sum payment in an amount equal to the
pro-rated compensation otherwise owing to Employee under this Agreement, subject
to the Employee's compliance with this Agreement including but not limited to
Sections 7-9, 11-13, and 16 herein, and further subject to his execution of a
Release in a form substantially similar to the release agreement attached hereto
as Exhibit A. For purposes of this Section 4, “Change in Control” shall mean the
occurrence of any of the following: (i) one person, group or entity acquires
ownership of stock of LL that, together with the stock held by such person,
group, or entity, constitutes more than 50% of the total fair market value or
total voting power of the stock of LL; provided that, a Change in Control shall
not occur if any person, group or entity owns more than 50% of the total fair
market value or total voting power of LL's stock and acquires additional stock;
(ii) consummation of a merger, consolidation or reorganization of LL with any
other entity, or a sale of all or substantially all the assets of LL other than
a transaction that would result in the voting securities of LL outstanding
immediately prior thereto continuing to represent either directly or indirectly
more than fifty-one percent (51%) of the combined voting power of the then
outstanding securities of LL or such surviving or purchasing entity; (iii) the
shareholders of LL approve a plan of complete liquidation of LL and such
liquidation is consummated; or (iv) a majority of the members of LL are replaced
during any twelve-month period by directors whose appointment or election is not
endorsed by a majority of the Board of Directors of LL before the date of
appointment or election. A Change in Control shall not occur unless such
transaction constitutes a change in the ownership of LL, a change in effective
control of LL, or a change in the ownership of a substantial portion of LL's
assets under Section 409A of the Internal Revenue Code.

 

3

 

 

5.            Withholding Taxes. Employee hereby agrees that the Company will
deduct from the payments in Sections 2, 3 and 4 all withholding taxes and other
payroll deductions that the Company is required by law to make from wage
payments to employees. Employee hereby agrees that the payments and performances
described in this Agreement are all that Employee shall be entitled to receive
from the Company except for vested qualified retirement benefits, if any, to
which Employee may be entitled under the Company's ERISA plans.

 

6.             Consideration. Employee hereby agrees and acknowledges that the
benefits set forth in Sections 2, 3 and 4 of this Agreement are more than
Company is required to do under its normal policies and procedures and that they
are in addition to anything of value to which Employee already is entitled.
Except as expressly provided herein or required by law, the Company shall not be
required to make any payments of any kind to Employee upon termination,
expiration or nonrenewal of the Agreement. Employee further agrees and
acknowledges that he shall have no right or claim to any bonus payment from the
Company including, but not limited to, any bonus under the Lumber Liquidators
Holdings, Inc. Annual Bonus Plan for Executive Management. Notwithstanding the
termination, expiration or nonrenewal of this Agreement, the parties shall be
required to carry out any provisions of this Agreement which contemplate
performance by them after such termination, expiration or nonrenewal, expressly
including Sections 3, 7-9, 11-13, and 16.

 

7.            Return of Company Property. Upon the termination, for any reason,
of the Consultancy Period, or at the request of Company at any time, Employee
will promptly deliver to the Company all Company property, including but not
limited to, all computers, phones, correspondence, manuals, letters, notes,
notebooks, reports, flow charts, programs, proposals, third party equipment that
Company is authorized to represent, and any documents concerning the Company’s
customers, operations, products or processes (actual or prospective) or
concerning any other aspect of the Company’s business (actual or prospective)
and, without limiting the foregoing, will promptly deliver to the Company any
and all other documents or materials containing or constituting Confidential
Information as defined in Section 11.

 

8.            Complete Release. Employee hereby knowingly and voluntarily
releases and forever discharges the Company, any related companies, and the
former and current employees, officers, agents, directors, shareholders,
investors, attorneys, affiliates, successors and assigns of any of them (the
“Released Parties”) from all liabilities, claims, demands, rights of action or
causes of action Employee had, has or may have against any of the Released
Parties, including but not limited to, any claims or demands based upon or
relating to Employee’s employment with the Company or the termination of that
employment. This includes, but is not limited to, a release of any rights or
claims Employee may have under Title VII of the Civil Rights Act of 1964, the
Equal Pay Act, the Americans with Disabilities Act, the Family and Medical Leave
Act, or any other federal, state or local laws or regulations prohibiting
employment discrimination. This also includes, but is not limited to, a release
by Employee of any claims for wrongful discharge, breach of contract, or any
other statutory, common law, tort, contract, or negligence claim that Employee
had, has or may have against any of the Released Parties. This release covers
both claims that Employee knows about and those claims Employee may not know
about. Employee further acknowledges that Employee has received compensation for
all hours worked in accordance with applicable state and federal laws.

 

4

 

 

This release does not include, however, a release of Employee’s right, if any,
to payment of vested qualified retirement benefits under the Company’s ERISA
plans and the right, if any, to continuation in the Company’s medical plans as
provided by COBRA. Nothing in this Section 8, nor any other provision of this
Agreement, waives or affects Employee’s right to file a charge of discrimination
with the Equal Employment Opportunity Commission (“EEOC”) or to provide
information to, or participate as a witness in, an investigation undertaken or a
proceeding initiated by the EEOC. However, Employee waives Employee’s right to
monetary or other recovery, including attorney’s fees, should Employee or any
federal, state or local administrative agency pursue any claims on Employee’s
behalf arising out of Employee’s employment or the conclusion of his employment
with the Company.

 

Notwithstanding the foregoing, the parties agree that nothing in this Agreement
shall be construed to prohibit the exercise of any rights by either party that
such party may not waive as a matter of law.

 

9.            No Future Lawsuits. To the fullest extent allowed by law, Employee
promises never to file a lawsuit asserting any claims that are released in
Section 8. In the event Employee breaches this Section 9, Employee shall pay to
the Company all of its expenses incurred as a result of such breach, including
but not limited to, reasonable attorney’s fees and expenses. Notwithstanding the
foregoing, the parties acknowledge and agree that this Section 9 shall not be
construed to prohibit the exercise of any rights by Employee that Employee may
not waive or forego as a matter of law.

 

10.         Disclaimer of Liability. This Agreement and the payments and
performances hereunder are made solely to assist Employee in making the
transition from employment with Company, and are not and shall not be construed
to be an admission of liability, an admission of the truth of any fact, or a
declaration against interest on the part of Company.

 

11.         Confidentiality. The Employee shall not disclose or use at any time,
either during the Consultancy Period, for a period of five (5) years thereafter
or as otherwise protected by applicable law including the Virginia Uniform Trade
Secrets Act, whichever is longer, any Confidential Information (as defined
below) of which the Employee is or becomes aware, whether or not such
information is developed by him, except to the extent that such disclosure or
use is directly related to and required by the Employee’s performance in good
faith of duties assigned to the Employee by the Company or hereunder or is
required to be disclosed by law, court order, or similar compulsion; provided,
however, that such disclosure shall be limited to the extent so required or
compelled; and provided, further, that the Employee shall give the Company
notice of such disclosure and cooperate with the Company in seeking suitable
protection. The Employee shall take reasonable and appropriate steps to
safeguard Confidential Information and to protect it against disclosure, misuse,
espionage, loss and theft. The Employee acknowledges and agrees that all
Confidential Information, which the Employee has access to, receives or
generates in the course of providing, directly or indirectly, services pursuant
to this Agreement, shall be the sole property of the Company, and shall remain
with the Company upon termination of the Employee’s employment. The Employee
shall neither copy Confidential Information for himself nor send Confidential
Information to himself. The Employee shall deliver to the Company, upon the
expiration of the Consultancy Period, all memoranda, notes, plans, records,
reports, computer tapes and software and other documents and data (and copies
thereof regardless of the form thereof (including electronic and tangible
copies)) containing Confidential Information (as defined below) of the Company
which the Employee may then possess or have under his control. Notwithstanding
anything herein to the contrary, the Employee may retain personal papers
relating to his consultancy, employment, compensation and benefits.

 

5

 

 

As used in this Agreement, the term “Confidential Information” means any data or
information related to the Company’s business operations and is not generally
known by the public, and that is made known to the Employee or acquired by the
Employee in the course of providing services to the Company pursuant to this
Agreement, including business and trade secrets and the following: (i) reports,
pricing, sales manuals and training manuals, selling, purchasing, and pricing
procedures, and financing methods of the Company, together with any proprietary
techniques utilized by the Company in designing, developing, testing or
marketing its products, product mix and supplier information or in performing
services for clients, customers and accounts of the Company; (ii) the business
plans and financial statements, reports and projections of the Company; (iii)
research or development projects or results; (iv) identities and addresses of
consultants, customers or clients and prospective clients, or any other
Confidential Information relating to or dealing with the business operations or
activities of the Company; (v) trade secrets and other Intellectual Property of
the Company; and (vi) existing or contemplated Software, products, databases,
services, technology, designs, processes and research or product developments of
the Company. Notwithstanding the foregoing or any other provision herein,
Confidential Information shall not include any information that (A) is generally
known to the public at the time of disclosure or becomes generally known through
no wrongful act on the part of Employee, (B) becomes known to the Employee
through disclosure by independent third-party sources having a legal right to
disclose such information, or (C) is independently developed by Employee without
reference to Confidential Information.

 

Nothing in this Section 11, or in Section 16, or in any other provision of this
Agreement, prohibits Employee or Company from reporting possible violations of
federal law or regulation to any governmental agency or entity, including but
not limited to the Department of Justice, the Securities and Exchange
Commission, the Congress, and any agency Inspector General, or making other
disclosures that are protected under the whistleblower provisions of federal law
or regulation. Employee does not need the prior authorization of the Company to
make any such reports or disclosures and Employee is not required to notify the
Company that he has made such reports or disclosures.

 

12.         Restrictive Covenants.

 

A.Definitions.

 

i.“Business” means the sale and provision of hardwood, engineered, bamboo, cork,
laminate, resilient or tile flooring and related products and services.

 

6

 

 

ii.“Competing Business” means Home Depot, Lowe’s, Floor & Décor, The Tile Shop,
Menards and/or any Person that earns more than 50% of its gross revenues from,
individually or in combination, the sale or installation of hardwood,
engineered, bamboo, cork, laminate, resilient or tile flooring or related
flooring products and services.

 

iii.“Competing Position” means a position held by Employee with a Competing
Business that involves duties within the Restricted Territory that are the same
as or substantially similar to the duties Employee performed for the Company as
CFO within the twelve (12) months preceding Employee’s execution of this
Agreement.

 

iv.“Customer” means any Person to whom or which Employee has provided or is
providing any products or services related to the Business during the
Consultancy Period or as CFO during the twelve (12)-month period preceding
Employee’s execution of this Agreement.

 

v.“Material Contact” means: (a) for purposes of the Customer non-solicitation
provision below, contact between Employee and any Customer within fifteen (15)
months prior to the conclusion of the Consultancy Period; provided, however,
that: (i) Employee communicated directly with such Customer on behalf of the
Company during the fifteen (15) month period; or (ii) Employee obtained
confidential information about such Customer in the ordinary course of business
as a result of Employee’s association with the Company; and (b) for purposes of
the employee, Contractor and Vendor non-recruit and non-solicitation provisions
below, contact in person, by telephone, or by paper or electronic
correspondence, in furtherance of the Business, within the last fifteen (15)
months preceding the conclusion of the Consultancy Period.

 

vi.“Person” means a governmental body or any individual, partnership, firm,
corporation, limited liability company, association, trust, unincorporated
organization or other entity.

 

vii.“Restricted Period” means (1) the Consultancy Period and (2) the twelve (12)
months following the conclusion of the Consultancy Period, if any. Nothing
herein is intended to relieve Employee of Employee’s fiduciary duties under
applicable law.

 

viii.“Restricted Territory” means the continental United States and Ontario,
Canada.

 

ix.“Vendor” or “Contractor” means any Person who or which has provided products
or services to the Company in exchange for compensation of over $10,000 within
twelve (12) months prior to the cessation of the Consultancy Period.

 

7

 

 

B.           Non-Competition. The Employee acknowledges that, in the course of
his employment and consultancy with the Company, he has or will become familiar
with the Company’s and its predecessors’ trade secrets and other Confidential
Information and that his services have been and will be of special, unique and
extraordinary value to the Company. Therefore, the Employee agrees that he shall
not, during the Restricted Period, directly or indirectly work in a Competing
Position or supervise, manage or control a Competing Business, where Employee’s
primary duty is to provide the same or substantially similar products or
services as the Company within the Restricted Territory. For the avoidance of
doubt, nothing herein shall prohibit the Employee from being a passive owner of
not more than three percent (3%) of the outstanding stock of any Competing
Business which is publicly traded, so long as the Employee has no active
participation in the business of such company.

 

C.           Non-Piracy of Employees. During the Restricted Period, the Employee
shall not directly or indirectly through another Person, whether on Employee’s
own behalf or on behalf of another Person: (i) induce or attempt to induce any
employee of the Company with whom Employee had Material Contact to terminate or
lessen such employment with the Company for the purpose of performing services
or selling products for a Competing Business; or (ii) hire or cause to be hired
by a Competing Business any person who was employed by the Company within the
twelve (12) month period preceding the cessation of the Consultancy Period.

 

D.           Non-Solicitation of Customers. During the Restricted Period, the
Employee shall not directly or indirectly through another Person, whether on
Employee’s own behalf or on behalf of another Person: (i) induce or attempt to
induce any Customer with whom Employee had Material Contact for the purpose of
selling to the Customer any products or services for a Competing Business; or
(ii) sell or offer to sell products or services on behalf of a Competing
Business to any Customer of the Company with whom Employee had Material Contact.

 

E.           Non-Interference With Contracts. During the Restricted Period, the
Employee shall not directly or indirectly through another Person, whether on
Employee’s own behalf or on behalf of another Person, induce or attempt to
induce any Contractor to or Vendor of the Company with whom Employee had
Material Contact to terminate, diminish or lessen their relationship with the
Company.

 

F.           The Employee understands that the foregoing restrictions will not
limit his ability to earn a livelihood and that he has received and will receive
sufficient consideration and other benefits as an employee of the Company and as
otherwise provided hereunder to clearly justify such restrictions (given his
education, skills and ability). The Employee further understands that (i) the
Company would not have consummated this Agreement but for the covenants
contained in this Section 12 and (ii) the provisions of Sections 11 and 12 are
reasonable and necessary to preserve the business of the Company.

 

8

 

 

G.           The Employee shall inform any prospective employer that engages in
any business similar to the Business of any and all restrictions contained in
this Section 12 of the Agreement during any period when such restrictions remain
effective and provide such employer with a copy of such restrictions (but no
other provision of this Agreement), prior to the commencement of that
employment.

 

13.         Cooperation.  Employee agrees that during the Consultancy Period and
for a period of ten (10) years following the conclusion of the Consultancy
Period, for any reason, Employee shall have a continuing duty to fully and
promptly cooperate with the Company and its legal counsel by providing any and
all requested information and assistance concerning any legal or business
matters that in any way relate to Employee’s actions or responsibilities as an
employee or consultant of the Company, or to the period during Employee’s
employment or consultancy with the Company.  Such cooperation shall include but
not be limited to truthfully and in a timely manner participating and consulting
concerning facts, responding to questions, providing pertinent information,
providing affidavits and statements, preparing for and attending depositions,
and preparing for and attending trials, hearings and other proceedings.  Such
cooperation shall include meeting with representatives of the Company upon
reasonable notice at reasonable times and locations. The Company shall use its
reasonable efforts to coordinate with Employee the time and place at which
Employee's reasonable cooperation shall be provided with the goal of minimizing
the impact of such reasonable cooperation on any other material pre-scheduled
business commitment that Employee may have. The coordination and communication
from the Company to the Employee regarding Employee’s cooperation shall come
through the Company’s General Corporate Counsel. The Company shall reimburse
Employee for reasonable out-of-pocket expenses incurred by Employee in
compliance with this Section, including any reasonable travel expenses incurred
by Employee in providing such assistance. As part of the consideration provided
to Employee under this Agreement, Employee shall provide cooperation to the
Company at no additional cost to the Company.  At no time subsequent to the
termination of Employee’s employment and cessation of the Consultancy Period
shall Employee be deemed to be a contractor or employee of the Company.

 

14.         Enforcement. Employee agrees that the Company has a legitimate
business interest to protect justifying the covenants set forth in Sections 11,
12 and 13. Such legitimate business interests include: (i) trade secrets, (ii)
valuable Confidential Information that does not otherwise qualify as a trade
secret, (iii) substantial relationships with prospective or existing Customers,
(iv) Customer goodwill, and (v) preservation of the brands with which Employee
has operated. For purposes of the Company obtaining specific performance and/or
injunctive relief, Employee acknowledges that irreparable injuries shall be
presumed in the event that Employee violates his covenants herein contained.
Because the Employee’s services are unique and because the Employee has access
to Confidential Information, the parties hereto agree that money damages would
be an inadequate remedy for any breach of this Agreement. Therefore, in the
event of a breach or threatened breach of Sections 11, 12 or 13 of this
Agreement, the Company and its successors or assigns may, in addition to other
rights and remedies existing in their favor at law or in equity, apply to any
court of competent jurisdiction for specific performance and/or injunctive or
other relief in order to enforce, or prevent any violations of, the provisions
in Sections 11, 12 or 13 hereof. In addition to the foregoing, if any action
should have to be brought by the Company against the Employee to enforce the
provisions of this Agreement, the Employee recognizes, acknowledges and agrees
that the Company may be entitled (without limitation) to (a) preliminary and
permanent injunctive relief restraining the Employee from unauthorized
disclosure or use of any trade secret or Confidential Information, in whole or
in part, or otherwise violating any of the restrictive covenants set forth
herein, and (b) actual damages. Nothing in this Agreement shall be construed as
prohibiting the Company from pursuing any other legal or equity remedies
available for breach or threatened breach to the provisions of this Agreement,
which may otherwise be available. In the event of an alleged breach or violation
by the Employee of Sections 11, 12 or 13 of this Agreement, the parties agree
that the court, in its discretion, may toll the Restricted Period during the
period of the breach.

 

9

 

 

15.         Claim for Reinstatement. Employee agrees to waive and abandon any
claim to reinstatement with Company. Employee further agrees not to apply for
any position of employment with Company and agrees that this Agreement shall be
sufficient justification for rejecting any such application.

 

16.         Statements Regarding Company and/or Employment.

 

A.           Employee agrees not to do or say anything, directly or indirectly,
that reasonably may be expected to have the effect of criticizing or disparaging
Company, any director of Company, any of Company’s employees, officers or
agents, or diminishing or impairing the goodwill and reputation of Company or
the products and services it provides. Employee further agrees not to assert
that any current or former employee, agent, director or officer of Company has
acted improperly or unlawfully with respect to Employee or any other person
regarding employment.

 

B.           The Company agrees not to issue, approve or authorize any oral or
written public statement by its directors and/or officers that reasonably may be
expected to have the effect of criticizing or disparaging Employee.

 

C.           Notwithstanding the foregoing provisions of this Section 16, the
Parties agree that nothing in this Agreement shall be construed to prohibit the
exercise of any rights by either party that such party may not waive as a matter
of law nor does this Agreement prohibit Employee, Company or Company's officers,
employees and/or directors from testifying truthfully in response to a subpoena,
inquiry or order by a court or governmental body with appropriate jurisdiction
or as otherwise required by law.

 

17.         Encouragement to Consult with Attorney.  Employee is encouraged to
consult with an attorney before signing this Agreement.

 

18.         Indemnity. The parties agree that nothing herein shall be deemed a
waiver or release by Employee of Company’s indemnification and other obligations
set forth in any applicable Company Bylaws.

 

10

 

 

19.         Execution of Documents. Each of the parties hereto shall execute any
and all further documents and perform any and all further acts reasonably
necessary or useful in carrying out the provisions of this Agreement.

 

20.         Invalid Provisions. The invalidity or unenforceability of any
particular provision of this Agreement shall not affect the validity or
enforceability of any other provisions hereof, and this Agreement shall be
construed in all respects as if such invalid or unenforceable provision were
omitted.

 

21.         Acknowledgment. Employee acknowledges that Employee has signed this
Agreement freely and voluntarily without duress of any kind. Employee has
conferred with an attorney or has knowingly and voluntarily chosen not to confer
with an attorney about the Agreement.

 

22.         Entire Agreement. This Agreement contains the entire understanding
of the parties concerning the separation benefits being provided to Employee
herein. This Agreement may not be modified or supplemented except by a
subsequent written agreement signed by all parties.

 

23.         Successorship. It is the intention of the parties that the
provisions hereof are binding upon, and inure to the benefit of, the parties,
their employees, affiliates, agents, heirs, estates, successors and assigns
forever.

 

24.         Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia, without regard to its conflict of laws principles.

 

25.         Arbitration of Disputes. Except as to a request for an injunction or
similar equitable relief as provided in Section 14, any controversy or claim
arising out of or relating to this Agreement, or the breach thereof, shall be
fully and finally settled by arbitration administered by the American
Arbitration Association in accordance with its National Rules for the
Arbitration of Employment Disputes then in effect (“AAA Rules”), and judgment on
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. The arbitration shall be conducted by one arbitrator
either mutually agreed upon by the Company and Employee or chosen in accordance
with the AAA Rules. The place of arbitration shall be the City of Richmond,
Virginia. Except as may be required by law, neither a party nor an arbitrator
may disclose the existence, content, or results of any arbitration hereunder
without the prior written consent of both parties.

 

EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS READ THIS AGREEMENT, UNDERSTANDS IT, AND
IS VOLUNTARILY ENTERING INTO IT. PLEASE READ THIS AGREEMENT CAREFULLY. IT
CONTAINS A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

 

[SIGNATURE PAGE FOLLOWS]

 

11

 

 

IN WITNESS WHEREOF, the parties have freely and voluntarily executed this
Agreement in a manner so as to be binding on the dates stated below.

 

    EMPLOYEE       April 28, 2014   /s/ Daniel E. Terrell       Date   Daniel E.
Terrell           LUMBER LIQUIDATORS HOLDINGS, INC.       April 28, 2015   By:
/s/ Robert M. Lynch         Date           Its: President and Chief Executive
Officer

 

12

 

 

EXHIBIT A

 

GENERAL RELEASE AGREEMENT

 

This Severance Agreement and General Release (the "Agreement"), dated this ____
day of __________, 2015 by and between Lumber Liquidators Holdings, Inc. (“LL”)
and its affiliated entity(ies) (collectively, the “Company”), and Daniel E.
Terrell (“Consultant”) provides:

RECITALS:

 

WHEREAS Consultant has been providing consultancy services to the Company
pursuant to a CONSULTANCY, SEPARATION and RELEASE AGREEMENT dated ______, 2015
(the “Consultancy Agreement,” which is expressly incorporated hereto); and

 

WHEREAS the Consultancy Period, as defined in the Consultancy Agreement, has
concluded pursuant to the terms of the Consultancy Agreement; and

 

WHEREAS a release agreement identical or substantially similar to this Agreement
was provided to Consultant prior to his execution of the Consultancy Agreement,
and was incorporated into that Consultancy Agreement;

 

WHEREAS a “Separation Pay” payment and other consideration in the Consultancy
Agreement were and are expressly conditioned on, among other things, the
Consultant’s execution of an agreement identical or substantially similar to
this Agreement; and

 

NOW, THEREFORE, in consideration of the promises and of the mutual covenants
contained in the Consultancy Agreement and herein contained and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties do hereby covenant and agree as follows:

 

AGREEMENT:

 

1.            Termination of Employment; Separation Benefits.         

 

Consultant’s consultancy with the Company ceased effective ____________ (the
“Separation Date”).

 

2.            Consideration.

 

Consultant hereby agrees and acknowledges that the Separation Pay, as defined in
the Consultancy Agreement, and other benefits set forth in Consultancy Agreement
and herein are in addition to, and more than, the Company is required to do
under its normal policies and procedures and that they are in addition to
anything of value to which Consultant already is entitled.

 

13

 

 

3.            Complete Release.

 

Consultant hereby knowingly and voluntarily releases and forever discharges the
Company, any related companies, and the former and current employees, officers,
agents, directors, shareholders, investors, attorneys, affiliates, successors
and assigns of any of them (the “Released Parties”) from all liabilities,
claims, demands, rights of action or causes of action Consultant had, has or may
have against any of the Released Parties, including but not limited to any
claims or demands based upon or relating to Consultant’s employment with the
Company, his consultancy with the Company, or the termination of that employment
and/or consultancy. This includes, but is not limited to, a release of any
rights or claims Consultant may have under Title VII of the Civil Rights Act of
1964, the Equal Pay Act, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act, the Family and Medical Leave Act, or any other
federal, state or local laws or regulations prohibiting employment
discrimination. This also includes, but is not limited to, a release by
Consultant of any claims for wrongful discharge, breach of contract, or any
other statutory, common law, tort, contract, or negligence claim that Consultant
had, has or may have against any of the Released Parties. This release covers
both claims that Consultant knows about and those claims Consultant may not know
about. Consultant further acknowledges that Consultant has received compensation
for all hours worked in accordance with applicable state and federal laws.

 

This release does not include, however, a release of Consultant’s right, if any,
to payment of vested qualified retirement benefits under the Company’s ERISA
plans and the right, if any, to continuation in the Company’s medical plans as
provided by COBRA. Nothing in this Paragraph 3, nor any other provision of this
Agreement, waives or affects Consultant’s right to file a charge of
discrimination with the Equal Employment Opportunity Commission (“EEOC”) or to
provide information to, or participate as a witness in, an investigation
undertaken or a proceeding initiated by the EEOC. However, Consultant waives
Consultant’s right to monetary or other recovery, including attorney’s fees,
should Consultant or any federal, state or local administrative agency pursue
any claims on Consultant’s behalf arising out of Consultant’s employment,
consultancy or the conclusion of his employment and/or consultancy with the
Company.

 

Notwithstanding the foregoing, the parties agree that nothing in this Agreement
shall be construed to prohibit the exercise of any rights by either party that
such party may not waive as a matter of law.

 

4.            No Future Lawsuits.

 

To the fullest extent allowed by law, Consultant promises never to file a
lawsuit asserting any claims that are released in Paragraph 3. In the event
Consultant breaches this Paragraph 4, Consultant shall pay to the Company all of
its expenses incurred as a result of such breach, including but not limited to,
reasonable attorney’s fees and expenses. Notwithstanding the foregoing, the
parties acknowledge and agree that this Section 4 shall not be construed to
prohibit the exercise of any rights by Consultant that Consultant may not waive
or forego as a matter of law.

 

14

 

 

5.            Disclaimer of Liability.

 

This Agreement and the payments and performances hereunder are made solely to
assist Consultant in making the transition from his consultancy with the
Company, and are not and shall not be construed to be an admission of liability,
an admission of the truth of any fact, or a declaration against interest on the
part of the Company.

 

6.            Non-Release of Future Claims.

 

This Agreement does not waive or release any rights or claims that Consultant
may have under the Age Discrimination in Employment Act which arise after the
date that Consultant signs this Agreement. The parties agree that the decisions
to terminate Consultant’s employment and consultancy were made prior to the
execution of this Agreement.

 

7.            Period for Review and Consideration of Agreement

 

Consultant understands that Consultant has been given a period of twenty one
(21) days to review and consider this Agreement before signing it. Consultant
further understands that Consultant may use as much of this 21-day period as
Consultant wishes prior to signing.

 

8.            Encouragement to Consult with Attorney.

 

Consultant is encouraged to consult with an attorney before signing this
Agreement.

 

9.            Consultant’s Right to Revoke Agreement.

 

Consultant may revoke this Agreement within seven (7) days of Consultant’s
signing it. Revocation can be made by delivering a written notice of revocation
to __________, Senior Vice President, Human Resources, 3000 John Deere Road,
Toano, Virginia 23168. For this revocation to be effective, written notice must
be received by Ms.__________ no later than the close of business on the seventh
day after Consultant signs this Agreement. If Consultant has not revoked the
Agreement, the eighth (8th) day after Consultant signs this Agreement shall be
the Effective Date for purposes of this Agreement.

 

10.         Survival of Consultancy Agreement/Entire Agreement.

 

This Agreement contains the entire understanding of Consultant and the Company
concerning the subjects it covers and it supersedes all prior understandings and
representations of Consultant and the Company, except as provided below in this
Section 15. The Company has made no promises to Consultant other than those set
forth herein concerning the subjects herein. This Agreement may not be modified
or supplemented except by a subsequent written agreement signed by all parties.

 

Provided, however, that neither this Paragraph 15 nor any other provision of the
Agreement shall waive, void, or modify any of the promises, obligations and/or
covenants in the Consultancy Agreement, and the parties acknowledge that the
Consultancy Agreement remains fully effective and enforceable pursuant to its
terms. The Consultant acknowledges and expressly agrees that the Separation Pay
payments in the Consultancy Agreement are and remain expressly subject to his
compliance with this Agreement and the Consultancy Agreement, including but not
limited to Sections 7-9, 11-13, and 16 of the Consultancy Agreement.

 

15

 

 

11.         Invalid Provisions.

 

The invalidity or unenforceability of any particular provision of this Agreement
shall not affect the validity or enforceability of any other provisions hereof,
and this Agreement shall be construed in all respects as if such invalid or
unenforceable provision were omitted.

 

12.         Acknowledgment.

 

Consultant acknowledges that Consultant has signed this Agreement freely and
voluntarily without duress of any kind. Consultant has conferred with an
attorney or has knowingly and voluntarily chosen not to confer with an attorney
about the Agreement.

 

13.         Successorship.

 

It is the intention of the parties that the provisions hereof be binding upon
the parties, their employees, affiliates, agents, heirs, successors and assigns
forever.

 

14.         Governing Law.

 

This Agreement shall be governed by the laws of Virginia without giving effect
to its conflict of law principles.

 

15.         Arbitration of Disputes. Except as to a request for an injunction or
similar equitable relief as provided in the Consultancy Agreement, any
controversy or claim arising out of or relating to this Agreement, or the breach
thereof, shall be fully and finally settled by arbitration administered by the
American Arbitration Association in accordance with its National Rules for the
Arbitration of Employment Disputes then in effect (“AAA Rules”), and judgment on
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. The arbitration shall be conducted by one arbitrator
either mutually agreed upon by the Company and Consultant or chosen in
accordance with the AAA Rules. The place of arbitration shall be the City of
Richmond, Virginia. Except as may be required by law, neither a party nor an
arbitrator may disclose the existence, content, or results of any arbitration
hereunder without the prior written consent of both parties.

 

CONSULTANT ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT, UNDERSTANDS IT, AND IS
VOLUNTARILY ENTERING INTO IT. PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS
A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

 

16

 

 

    CONSULTANT             Date   Daniel E. Terrell           LUMBER LIQUIDATORS
HOLDINGS, INC.           By:   Date           Its:  

 

17

